Exhibit 10.03

FIRST AMENDMENT TO

PILGRIM’S PRIDE CORPORATION

2005 DEFERRED COMPENSATION PLAN TRUST

AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2006

Pilgrim’s Pride Corporation, a Delaware corporation (the “Company”) has adopted
a non-qualified deferred compensation plan known as the 2005 Pilgrim’s Pride
Corporation Deferred Compensation Plan, which was subsequently amended and
restated effective as of January 1, 2006 (the “Plan”). Section 8.4 of the Plan
authorizes the Board of Directors of the Company to amend the Plan.

The Company has decided to amend the Plan to reflect additional guidance under
the Section 409A of the Internal Revenue Code to decouple deferral elections and
Company matching contributions under the Plan from the Company’s tax-qualified
Retirement Savings Plan. These changes are effective January 1, 2007.

1. Effective January 1, 2007, Section 1.1(k) is amended to read as follows in
its entirety:

(k) “Company Contribution Amount” shall mean the amount of the Company’s or a
Participating Company’s discretionary matching contribution, if any, for a
Participant and any other nonelective contributions allocable to a Participant
that are made by the Company or a Participating Company.

2. Effective January 1, 2007, Section 1.1(m) is amended to read as follows in
its entirety:

(m) “Deferral Account” shall mean the bookkeeping account maintained by the
Administrative Committee for each Participant that is credited with amounts
equal to (i) the portion of the Participant’s Compensation that he or she elects
to defer pursuant to Section 3.1 and (ii) earnings and losses pursuant to
Section 4.1.

The Company has caused this First Amendment to be executed effective as of
January 1, 2007.

 

  Pilgrim’s Pride Corporation Date: November 29, 2006   By:  

/s/ Richard A. Cogdill

  Title:   Executive Vice President, Chief Financial     Officer, Secretary and
Treasurer